If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS



                                                                   UNPUBLISHED
In re RANDALL/HURKES, Minors.                                      February 5, 2019

                                                                   Nos. 342097, 345680
                                                                   Macomb Circuit Court
                                                                   Family Division
                                                                   LC No. 2013-000343-NA;
                                                                   2014-000054-NA;
                                                                   2017-000198-NA


                                      AFTER REMAND

Before: STEPHENS, P.J., and SHAPIRO and GADOLA, JJ.

PER CURIAM.

        This case returns to us following a remand to the trial court. The facts of the case were
set out in our prior opinion,1 in which we affirmed the trial court’s finding that there was a
statutory basis to terminate respondent’s parental rights as to each of her minor children.
However, we remanded for the trial court to make findings concerning the children’s best
interests. On remand, the trial court reviewed the evidence with care and explicitly considered
appropriate best-interest factors, including the existence and nature of the bond between
respondent and each child, respondent’s parenting ability, her compliance with the treatment
plan, quality of visitation, and the children’s need for permanency. See In re White, 303 Mich
App 701, 713-714; 846 NW2d 61 (2014). We find no clear error in the court’s conclusion that it
was in each child’s best interests to terminate respondent’s parental rights.2




1
 In re Randall/Hurkes Minors, unpublished per curiam opinion of the Court of Appeals, issued
July 31, 2018 (Docket No. 342097).
2
 We review the trial court’s best-interest determinations for clear error. In re Jones, 286 Mich
App 126, 129; 777 NW2d 728 (2009).
Accordingly, we affirm.

                                /s/ Cynthia Diane Stephens
                                /s/ Douglas B. Shapiro
                                /s/ Michael F. Gadola




                          -2-